DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18 of U.S. Patent No. 10,236,003 (hereinafter referred to as Patent ‘003). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claim 1 of the present invention is functionally similar to claim 16 of Patent ‘003 except that claim 1 of the present invention does not recite “receiving a bit stream containing the compressed HOA representation, wherein the bitstream includes a number of HOA coefficients corresponding to the compressed HOA representation” as recited in claim 16 of Patent ‘003, and claim 1 of the present invention does not recite “K is a ratio between the squared Euclidean norm ||Ψ||22 of said mode matrix and O” as recited in claim 16 of Patent ‘003. Further, claim 1 of the present invention recites “                                
                                    √
                                
                            KMAX = 1.5” instead of “KMAX = 1.5” as recited in claim 16 of Patent ‘003.
Claim 2, of the present invention is functionally similar to claim 18 of Patent ‘003 except that claim 2 of the present invention does not recite “a processor configured to receive a bit stream containing the compressed HOA representation, wherein the bitstream includes a number of HOA coefficients corresponding to the compressed HOA representation” as recited in claim 18 of Patent ‘003, and claim 2 of the present invention does not recite “K is a ratio between the squared Euclidean norm ||Ψ||22 of said mode matrix and O” as recited in claim 18 of Patent ‘003. Further, claim 2 of the present invention recites “                        
                            √
                        
                    KMAX = 1.5” instead of “KMAX = 1.5” as recited in claim 18 of Patent ‘003.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,872,612 (hereinafter referred to as Patent ‘612). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in claim 1 of the present invention is functionally similar to claim 1 of Patent ‘612 except that claim 1 of the present invention does not recite “receiving a bit stream containing the compressed HOA representation, wherein the bitstream includes a number of HOA coefficients corresponding to the compressed HOA representation” as recited in claim 1 of Patent ‘612, and claim 1 of the present invention does not recite “K is a ratio between the squared Euclidean norm ||Ψ||22 of said mode matrix and O” as recited in claim 1 of Patent ‘612. Further, claim 1 of the present invention recites “wherein 0 = (N + 1)2, wherein 0 represents a number of HOA coefficients of the compressed HOA sound representation” instead of “O = (N+1) is the number of HOA coefficient sequences” recited in claim 1 of Patent ‘612.
Claim 2, of the present invention is functionally similar to claim 2 of Patent ‘612 except that claim 2 of the present invention does not recite “a processor configured to receive a bit stream containing the compressed HOA representation, wherein the bitstream includes a number of HOA coefficients corresponding to the compressed HOA representation” as recited in claim 2 of Patent ‘612, and claim 2 of the present invention does not recite “K is a ratio between the squared Euclidean norm ||Ψ||22 of said mode matrix and O” as recited in claim 2 of Patent ‘612. Further, claim 2 of the present invention recites “wherein 0 = (N + 1)2, wherein 0 represents a number of HOA coefficients of the compressed HOA sound representation” instead of “O = (N+1)2 is the number of HOA coefficient sequences” recited in claim 2 of Patent ‘612.
Claim 3, rejected against claim 3 of Patent ‘612.
Allowable Subject Matter
Claims 1-3 are objected to as they are rejected under Double Patenting as indicated above. They are allowable for reasons similar to the claim allowance in parent application.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653